Citation Nr: 1244111	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-19 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from December 1975 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held in August 2011.  


FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, hearing loss and tinnitus were incurred in service.

2.  A back disability did not manifest in service or within one year of discharge, and is not related to service.

3.  A bilateral knee disability did not manifest in service or within one year of discharge, and is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. 38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. 38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

3.  The criteria for service connection for a back disability are not met.  38 U.S.C.A. 38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

4.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. 38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

5.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. 38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in October 2007 prior to the initial rating decision.  This letter included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained service treatment records and VA and private treatment records.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  He was also afforded a VA examination.  The examiner conducted a clinical evaluation, reviewed the medical history, and described the disabilities in sufficient detail so that the Board's evaluation is an informed determination.  For these reasons, the Board finds that the VA opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran also was afforded a hearing before a VLJ at which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the VLJ did not note the bases of the prior determination or the elements that were lacking to substantiate the claim.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the criteria for service connection.  The VLJ indicated the types of evidence that would help substantiate the Veteran's claim and specifically sought to identify any pertinent evidence not currently associated with the claims file.  The VLJ also held the record open in order to allow the Veteran sufficient to submit the evidence he identified.  In addition, the Veteran volunteered his pertinent treatment history and symptoms during and since service.  Accordingly, he is not shown to be prejudiced on this basis.  Finally, neither he nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  To establish service connection for tinnitus, the Veteran is not obliged to show that his hearing loss or tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996). 

A. Hearing loss and Tinnitus

Service treatment records are negative for complaints or findings of hearing loss or tinnitus.  The enlistment and separation examination reports reflect normal hearing bilaterally.  Service records reveal the Veteran's military occupational specialty was a security specialist.  Post-service treatment records are negative for complaints of hearing loss and tinnitus.  

An audiological examination was conducted by a VA audiologist in January 2012.  The Veteran reported military noise exposure from spending a significant amount of time near the flight lines and from the firing range.  He reported that he first noticed diminished hearing in 1977.  He worked as a teacher and in a foundry after service, with hearing protection, and denied any other post-service occupational and recreational noise exposure.  He reported the onset of tinnitus was during service.  Clinical examination revealed pure tone thresholds in both ears that met the criteria for a hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  The audiologist diagnosed the Veteran with sensorineural hearing loss in both ears at a range of 500 to 4000 Hertz.  Tinnitus was also diagnosed.  The audiologist opined that the current hearing loss was not related to service.  The rationale was that the separation examination showed hearing within normal limits bilaterally.  The audiologist also opined that tinnitus was etiologically related to the current hearing loss disability, as tinnitus is known to be a symptom associated with hearing loss.  She did not opine as to whether the tinnitus was incurred in service.  

The Veteran has testified that his military occupational specialty exposed him to noise from working security around the perimeter of the airbase flight line and during bi-annual firing range exercises.  He was unable to recall whether he was provided hearing protection.  He testified that he first noticed his hearing acuity deteriorating after he left service and when his wife began telling him things and he could not hear her.  Two of his siblings have submitted lay statements attesting that he demonstrated hearing difficulties immediately after service.  His brother also specifically indicated that such hearing difficulty has continued to this day.  The Veteran also reports that he first noticed tinnitus during military service, and that it continued after service, but he did not realize what it was until years later.  

The Veteran's testimony, and supporting witness statements, establishes a continuity of difficulty with his hearing and tinnitus since service.  His testimony and the supporting witnesses' statements are competent and credible.  See 38 U.S.C.A. § 1154(a).  Such a report of continuity of symptomatology can serve to satisfy the requirement for a nexus between an in-service event and a current disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board is mindful of the negative nexus opinion proffered by the VA examiner; however, the Board also notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Further, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between a veteran's current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  In this case, the Board finds the evidence sufficiently establishes a nexus between the Veteran's current hearing loss and tinnitus disabilities and his in-service exposure to loud noise.  Accordingly, all reasonable doubt is resolved in the Veteran's favor, and service connection for hearing loss and tinnitus is granted.  

B.  Back and Knees

Service treatment records show no complaints, treatment, or clinical findings related to the knees or back.  The December 1976 separation examination report shows his lower extremities and spine were clinically normal.  A Report of Medical History completed at discharge shows he denied back pain and knee trouble.   

Post-service VA and private treatment records do not reflect evidence of a back or knee disability related to military service.  A VA treatment record dated in May 1978 reveals contemporaneous notation that the Veteran had recently had been denied a job due to an abnormality that was seen in his back on x-ray.  The record shows a diagnosis of mild scoliosis with concavity to the left based on a current VA x-ray; no other abnormality was present.  The record also shows that the Veteran denied any back symptoms at present and the physical examination was likewise negative for a back problem.  Private medical records dated in 2001 (i.e. 25 years after service and 6 years prior to the date of the claim on appeal) show evidence of lumbar spine degenerative joint disease and herniated discs.  

The Veteran testified that during service he felt a snap in his back after throwing a grenade.  He stated that he did not visit sick call after the incident because although he felt a slight "stitch" or "glitch" at the time, it was not a continuous pain.  He also testified that less than a year after leaving service, he had a physical examination for a job and was denied employment because of back problems.  The Veteran also initially denied having sustained injuries to his back between the time he was in service and the one-year period when he underwent the job physical.  However, he later testified that the one time he went to doctors for his back immediately after service, was while he was working at a job and moving some stuff around and injured his back.  He recalled that he could not get out of bed the next morning.  He also denied receiving any current treatment for his back other than over-the-counter medications for some small pains in his back that occur 'every now and then.'  

As to his right knee, he testified that he felt his right knee pop after taking a 'false step' during physical training.  He did not go to sick call for this injury and said that after a few weeks in the field, it started feeling better.  He further testified that within a year after discharge he began to experience an occasional flare-up where his knee would become stiff.  He self-medicated with use of a knee brace and over-the-counter medications.  He also testified that he has had continued symptoms, albeit on an occasional basis, and sometimes his knee will become stiff.  He did not report any specific injury with respect to his left knee, and denied having received any treatment in service for his left knee.  

The Veteran was afforded a VA examination in January 2012.  After reviewing the claims file and performing a clinical evaluation, the examiner diagnosed scoliosis, degenerative disc disease, and arthritis of the bilateral knees.  The report indicates that the Veteran denied having experienced any back pain or injury during service.  He stated that it was not until after service, in the late 1970's, that he was found to have scoliosis.  He also reported suffering lifting injuries while on his civilian job.  He also denied any significant knee trauma or injury in service, and stated that it was not until after service that his knee symptoms became chronic.  The examiner opined that it is less likely than not that the current knee and back disabilities were related to service, reasoning that the  service treatment records did not reflect any evidence of back or knee injuries, trauma, conditions, or any sick call visits for the same.  The separation physical examination was negative for the same.  The examiner further opined that the post-service medical records dated in the 1970's show the Veteran had mild scoliosis, which is a congenital condition that is not caused by trauma or injury.  Also, the Veteran had physical jobs after service and these occupations, along with his advancing age and morbid obesity, are the most likely etiologies for his current back and knee conditions.

Based on review of the evidence, the Board finds that service connection for a back disability is not warranted.  At the outset, the current scoliosis and degenerative disc disease may not be presumed to have been incurred in service, as these disabilities are not recognized chronic disabilities for which service connection may be awarded on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  The Veteran has competently reported that he felt his back snap during a field exercise during service, i.e. an in-service injury.  The service records do not; however, document a chronic back disability diagnosed in service.  There is no evidence of a current back disability that has been related to service by way of competent medical evidence, or a credible report of a continuity of symptoms.  Indeed, the VA examiner opined that it is less likely than not that the current scoliosis and degenerative disc disease is related to service, and there is no medical opinion to the contrary.   

As it relates to a continuity of symptoms, the Veteran has not explicitly reported a continuity of back symptoms since service.  Rather, he testified that he was turned down for job within a year after discharge due to a back problem.  However, the treatment record that correlates to his testimony shows that he was actually seen two years after service and was found to have scoliosis.  It is also significant that he denied having any back problems at that time, which conflicts with his testimony.  The Veteran also denied having had a history of back injury or back pain in service at his 2012 VA examination, which also conflicts with his August 2011 testimony.  Thus, to the extent that the Veteran advances that he had an onset of back symptoms in service as well as ongoing symptoms since separation to establish both continuity of symptomatology and a nexus between a current back disability and service, the Board finds that his statements in this regard are not credible as they conflict with the contemporaneous evidence.  Further, his lay contention regarding the etiology of his current back disability is outweighed by the medical opinion provided by the examiner who reviewed the medical records, performed a clinical examination, and provided a cogent rationale in support of his assessment based on expertise acquired through education, training and experience.  Cf. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In the absence of evidence showing a current back disability related to service, service connection must be denied.  

The Board finds that service connection for a bilateral knee disability is also not warranted.  At the outset, the bilateral knee arthritis may not be presumed to have been incurred in service as it did not manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. § 3.307, 3.309.  The Veteran has competently reported that he felt his right knee "pop" after taking a 'false step' during physical training, i.e. an in-service injury.  The service records do not; however, show that a chronic right knee condition was diagnosed in service.  A left knee condition was also not diagnosed in service.  There is no evidence of a current right or left knee disability that has been related to service by way of competent medical evidence or a credible report of a continuity of symptoms.  Indeed, the VA examiner opined that it is less likely than not that the current bilateral knee disability of arthritis is related to service, and there is no contrary medical opinion.  

As it relates to a continuity of symptoms, the Veteran has not reported a continuity of left knee symptoms after service.  Rather, he testified that his right knee symptoms became chronic after service.  Thus, to the extent that the Veteran advances a theory of continuity of symptomatology to establish a nexus between his current bilateral knee disability and active duty- the Board finds that his statements in this regard are insufficient to warrant service connection.  Furthermore, his lay contention regarding the etiology of his current bilateral knee disability is outweighed by the medical opinion provided by the examiner who reviewed the medical records, performed a clinical examination, and provided a cogent rationale in support of his assessment based on expertise acquired through education, training and experience.  Cf. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In the absence of evidence that a current right or left knee disability is causally related to military service, service connection must be denied.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus granted.

Service connection for a back disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


